PER CURIAM.
The petitioner seeks review of the respondent’s, School Board of Dade County, action in dismissing him as an employee, with a petition for review. The correct method to review such an order of dismissal is by appeal. See Rule 9.030(b), (c) Fla.R.App.P.
We consider the petition as a notice of appeal1 and affirm.
*946We have copies of applicable portions of the lower tribunal proceedings to enable us to determine that there was ample evidence to support the board’s finding that the relator should not continue in its employ and that there was no error in its order of dismissal. Shapiro v. State, 390 So.2d 344 (Fla.1980); Damiano v. Weinstein, 355 So.2d 819 (Fla. 3d DCA 1978); Florida Living For the Retired v. Koltnow, 143 So.2d 553 (Fla. 3d DCA 1962).
Therefore the order of dismissal is affirmed.
Affirmed.

. Rule 9.040(c) Fla.R.App.P.